BUTZNER, Circuit Judge,
concurring in part and dissenting in part:
Except for the denial of relief to Harold L. Goodman, I concur in the judgment of the court.
Goodman’s entitlement to back pay and the retroactive adjustments of the other incidents of his promotion to general foreman, such as seniority and pension credits, can be established by adaptation of the principles explained in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 1824, 36 L.Ed.2d 668 (1973). There the Court said:
The complainant in a Title VII trial must carry the initial burden under the statute of establishing a prima facie case of racial discrimination. This may be done by showing (i) that he belongs to a *1334racial minority; (ii) that he applied and was qualified for a job for which the employer was seeking applicants; (iii) that, despite his qualifications, he was rejected; and (iv) that, after his rejection, the position remained open and the employer continued to seek applicants from persons of complainant’s qualifications. .
The burden then must shift to the employer to articulate some legitimate, nondiscriminatory reason for the employee’s rejection.
McDonnell Douglas dealt with hiring, but the Court indicated that its rationale could be applied to “differing factual situations.” 411 U.S. at 802 n. 13, 93 S.Ct. at 1824. The Court emphasized this theme in Teamsters v. United States, 431 U.S. 324, 358, 97 S.Ct. 1843, 1866, 52 L.Ed.2d 396 (1977), when it said:
The importance of McDonnell Douglas lies, not in its specification of the discrete elements of proof there required, but in its recognition of the general principle that any Title VII plaintiff must carry the initial burden of offering evidence adequate to create an inference that an employment decision was based on a discriminatory criterion illegal under the Act.
Continuing, the Court noted:
The McDonnell Douglas case involved an individual complainant seeking to prove one instance of unlawful discrimination. An employer’s isolated decision to reject an applicant who belongs to a racial minority does not show that the rejection was racially based. Although the McDonnell Douglas formula does not require direct proof of discrimination, it does demand that the alleged discrimi-natee demonstrate at least that his rejection did not result from the two most common legitimate reasons on which an employer might rely to reject a job applicant: an absolute or relative lack of quai-ifications or the absence of a vacancy in the job sought. Elimination of these reasons for the refusal to hire is sufficient, absent other explanation, to create an inference that the decision was a discriminatory one. 431 U.S. at 358 n. 44, 97 S.Ct. at 1866.
I therefore conclude that McDonnell Douglas can be readily adapted to this case, which involves a promotion instead of initial hiring. Accord, Haire v. Calloway, 572 F.2d 632, 634 (8th Cir. 1978); Blizard v. Fielding, 572 F.2d 13, 15 (1st Cir. 1978). Tested by its standards, Goodman established a prima facie case of racial discrimination. (i) He is black, (ii) He sought promotion, and his superiors regarded him as “highly qualified.” His ultimate promotion by order of the Secretary of the Navy confirms his qualifications, (iii) Despite his qualifications, he was initially rejected, (iv) The position was then filled by a less qualified white employee who was ultimately removed by order of the Secretary of the Navy.
After Goodman proved his prima facie case, the burden fell on the shipyard to articulate a legitimate nondiscriminatory reason for Goodman’s rejection.
The yard, however, failed to carry its burden of proof. Its rejection of Goodman was a violation of its own regulations, which it attempted to pass off under the pretext of “administrative error.” In this instance, the error consisted of improperly embellishing the work record of Goodman’s competitor. The record discloses that the “administrative error” that denied Goodman his promotion was not unique. Such errors were common at the yard, and they were racially discriminatory. The district court found that the yard discriminated on the bases of both race and sex in its hiring and promotion practices prior to the enactment of the Equal Employment Opportunity Act of 1972.1 Covert discrimination con*1335tinued after 1972 under the euphemism of “administrative error.” An equal employment opportunity coordinator at the yard testified that he was familiar with approximately 300 or 400 complaints filed by employees. When asked how many of these complaints involved administrative or technical violations, he testified:
I would say about seventy-five percent of the cases that I have had where blacks are involved, it’s always an administrative error; but if it’s all white, they have no objection to the person being promoted, then they can do it with ease; but if it’s a black involved in contention for the job, there’s going to be administrative errors; and that’s what they, you know, do. A panel would not be properly constituted or they would develop criteria after they found out who was on the certificate. It’s always something administratively wrong when blacks are in contention.
Instead of rebutting Goodman’s prima facie case, the government premised its defense on the untenable proposition that “Plaintiff Goodman may not prevail unless he shows that discrimination occurred.” It was on this legally indefensible premise that the district court predicated its decision.
The fundamental error in this case is the failure to analyze it according to the precepts of McDonnell Douglas Corp. v. Green, 411 U.S. at 802, 93 S.Ct. 1817. This error understandably led to the failure to recognize that Goodman proved a prima facie case. Having done so, Goodman did not also have to introduce direct proof of discrimination. Instead, the burden shifted to the government to prove a “legitimate nondiscriminatory reason” for his rejection. 411 U.S. at 802, 93 S.Ct. 1817. See Teamsters v. United States, 431 U.S. at 358 n. 44, 97 S.Ct. 1843 (1977). Because the district court misapprehended the law, the “clearly erroneous” criterion of Rule 52(a) is inappropriate. United States v. Parke, Davis & Co., 362 U.S. 29, 43-45, 80 S.Ct. 503, 4 L.Ed.2d 505 (1960); 9 Wright & Miller, Federal Practice and Procedure 734 (1971).
I respectfully dissent from the affirmance of the dismissal of Goodman’s claim. I would reverse this part of the judgment and remand the case for award of the relief he seeks.2

. Long before the enactment of the Equal Employment Opportunity Act of 1972, government officials were barred by the Constitution, a statute, and executive orders from discriminating on the basis of race or sex. The employees, however, did not have an effective judicial remedy until the 1972 Act. See Brown v. General Services Administration, 425 U.S. 820, *1335824-26, 96 S.Ct. 1961, 48 L.Ed.2d 402 (1976); Koger v. Ball, 497 F.2d 702, 704-05 (4th Cir. 1974).


. Goodman’s qualifications distinguish his situation from those of the other plaintiffs. The evidence discloses that they were less qualified than the appointees.